Citation Nr: 0200371	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  95-17 362	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound to the left thigh with injuries to Muscle Groups XIII, 
XIV, and XV, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel





INTRODUCTION

The veteran serve don active duty from July 1943 to December 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO)

In July 1999 the Board denied the above claim for an 
increased rating for residuals of a gunshot wound to the left 
thigh.  

In September 2001, the United States Court of Appeals for 
Veterans Claims (Court), in pertinent part, vacated the 
Board's July 1999 decision and dismissed the appeal for lack 
of jurisdiction due to the fact that the veteran had died.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from July 
1943 to December 1945.

2.	In October 2000 VA was notified that the veteran passed 
away in September 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).


ORDER

The appeal is dismissed.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 


